                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 In re:                                           )
                                                  )
 CHRISTOPHER ROBERTS KELLY,                       )    Case No. 3:18-BK--7868
                                                  )    Chapter 11
           Debtor.                                )    Judge Walker
                                                  )
                                                  )
 LORI KELLY,                                      )
           Movant,                                )
                                                  )
 v.                                               )
                                                  )
 CHRISTOPHER ROBERTS KELLY,
                                                  )
            Respondent.                           )
                                                  )


                 AGREED ORDER MODIFYING THE AUTOMATIC STAY
                     WITH REGARD TO DIVORCE PROCEEDING

          This matter came before the Court on Lori Kelly’s Motion for Relief from the Automatic

Stay (the “Motion”), pursuant to 11 U.S.C. § 362(d). Based upon the agreement and stipulations

of the parties and the entire record herein, the Court finds and orders as follows:




Case 3:18-bk-07868        Doc 28   Filed 12/19/18 Entered 12/19/18 16:18:01           Desc Main
                                   Document     Page 1 of 2
       1.      The automatic stay with respect to the divorce between the Debtor and Movant,

Lori Kelly, pending in the Davidson County Circuit Court at Case No. 17D-1311 (the “Divorce

Action”) is hereby modified in accordance with the terms set forth in this Agreed Order.

       2.      The automatic stay shall be, and is hereby, terminated as to all matters raised in or

related to the Divorce Action. The Davidson County Circuit Court is hereby authorized to

continue hearing the Divorce Action and all matters related thereto.

       3.      The requirements of Bankruptcy Rule 4001(a)(3) are hereby waived.

       4.      This Court will retain jurisdiction to enforce any property settlement ordered by

the Davidson County Circuit Court as part of the Divorce Action, as needed.


    This order was signed and entered electronically as indicated at the top of the first page.

Approved for Entry:



/s/ Steven L. Lefkovitz
Steven L. Lefkovitz
Lefkovitz & Lefkovitz
618 Church Street, Suite 410
Nashville, Tennessee 37219
615-256-8300
slefkovitz@lefkovitz.com

Attorneys for the Debtor



/s/ Phillip G. Young, Jr.
Phillip G. Young, Jr.
Thompson Burton PLLC
6100 Tower Circle, Suite 200
Franklin, TN 37067
615-465-6000
phillip@thompsonburton.com

Attorneys for Lori Kelly

                                                 2
Case 3:18-bk-07868         Doc 28   Filed 12/19/18 Entered 12/19/18 16:18:01            Desc Main
                                    Document     Page 2 of 2
